DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  The claims are allowable over the prior art of record because the teachings of the references taken as a whole do not teach or render obvious the combination set forth, including that of a personal mobility vehicle locking system and method comprising: a pin comprising: a shaft having a first end of the locking pin and configured to be insertable into a lock; a handle at a second end of the locking pin; and a magnet within the shaft and spanning in a longitudinal direction of the shaft, wherein the magnet extends past an undercut of the shaft; and a lock for a wheel of a personal mobility vehicle, the lock comprising: a locking mechanism comprising a slider and configured to secure the pin in the locked position by positioning the slider into the undercut; and a sensor adjacent to the locking mechanism and configured to detect one or more positions of the pin relative to the sensor based on a magnetic field generated by the magnet that is detected by the sensor at the one or more positions, wherein the sensor is further configured to output one or more visual notifications via a visual output device on the personal mobility vehicle based on the one or more positions. 



The closest prior art of record, U.S. Patent Number 5,917,407 to Squire et al., discloses a personal mobility vehicle locking system and method comprising: a pin (164) comprising a magnet (165) and an aperture (space between the upper and lower shafts; figure 12) among a shaft (upper and lower longitudinal portions of the pin) of the pin, the aperture configured to secure the pin in a locked position (figure 8); and a lock (126) for a personal mobility vehicle (104), the lock comprising: a locking mechanism (127) comprising a slider (128) and configured to secure the pin in the locked position by positioning the slider into the aperture; and a sensor (162) adjacent to the locking mechanism and configured to detect the position of the pin relative to the sensor based on a magnetic field generated by the magnet that is detected by the sensor (column 7, lines 51-63), wherein the sensor is further configured to output one or more visual notifications (column 10, lines 14-26) via a visual output device (225) on the personal mobility vehicle based on the one or more positions.
However, Squire et al. does not disclose the sensor configured to detect one or more positions of the pin relative to the sensor based on a magnetic field generated by the magnet that is detected by the sensor at the one or more positions, and the pin comprising: a handle at a second end of the locking pin; and the magnet spanning in a longitudinal direction of the shaft, wherein the magnet extends past an undercut of the shaft.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following patents are cited to further show the state of the art with respect to lock monitoring assemblies:

U.S. Patent Application Publication Number 2020/0331549 to Luedtke et al.; U.S. Patent Application Publication Number 2020/0149316 to Parker et al.; U.S. Patent Number 10,991,250 to Arnold et al.; U.S. Patent Number 10,689,046 to Luedtke et al.; U.S. Patent Number 10,577,834 to Luedtke et al.; U.S. Patent Number 10,131,390 to Kalupner; U.S. Patent Number 9,206,624 to Wheeler et al.; U.S. Patent Number 8,770,453 to Lang.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BOSWELL whose telephone number is (571)272-7054. The examiner can normally be reached M-R: 9-4; F 9-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER J BOSWELL/ Primary Examiner, Art Unit 3675                                                                                                                                                                                                        



CJB /cb/
May 10, 2022